Name: Decision of the EEA Joint Committee No 164/1999 of 26 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  communications
 Date Published: 2001-03-01

 Avis juridique important|21999D0164Decision of the EEA Joint Committee No 164/1999 of 26 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0015 - 0015Decision of the EEA Joint CommitteeNo 164/1999of 26 November 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 112/1999 of the EEA Joint Committee of 24 September 1999(1).(2) Commission Decision 98/734/EC of 30 November 1998 on a common technical regulation for land mobile satellite earth stations (LMES) operating in the 1,5/1,6 GHz frequency bands(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 4zz (Commission Decision 98/578/EC) in Chapter XVIII of Annex II to the Agreement:"4zza. 398 D 0734: Commission Decision 98/734/EC of 30 November 1998 on a common technical regulation for land mobile satellite earth stations (LMES) operating in the 1,5/1,6 GHz frequency bands (OJ L 351, 29.12.1998, p. 37)."Article 2The texts of Decision 98/734/EC in the Icelandic and Norwegian languages which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 325, 21.12.2000, p. 23.(2) OJ L 351, 29.12.1998, p. 37.